Citation Nr: 1543249	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic cluster headaches. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, an adjustment disorder, and depression.  


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2012 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran originally claimed service connection for PTSD, he has been diagnosed with depression and an adjustment disorder.  In light of Clemons, the Board expanded the service connection claim for PTSD as a claim for an acquired psychiatric disability to encompass all psychiatric impairments of record, as noted on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Throughout the appeal period, the Veteran has informed VA about available information from various treating sources, which may have a bearing on the outcome of his pending service connection claim for an acquired psychiatric condition.   

In March 2010 Notice of Disagreement, the Veteran reported receiving treatment at the Durham VA Medical Center 3-4 months after leaving service.  No attempt to retrieve records from the Durham, North Carolina VA Medical Center prior to March 2011 has been made.  Furthermore, the last records VA has are from March 2014.  The treatment record should be updated with the most recent treatment records. 

The Veteran has also consistently reported that he received treatment at Kaiser Permanente shortly after leaving service.  Even though Kaiser's Durham, North Carolina office closed, the health insurance plan continues to exist nationwide, and those records may be available through a search of their archives.  An attempt to obtain these medical records should be made.  

Accordingly, a remand is required for VA to attempt to obtain these records and associate them with the claims file.  

In addition to the search for outstanding records, a new VA examination should be scheduled to evaluate the current severity of the Veteran's headaches, which reflects treatment since the last examination conducted in August 2011, over 4 years ago. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorizations, request private treatment records from Kaiser Permanente.  On Kaiser's website it states that the medical records request should be sent to the closest facility to the Veteran, which in this instance would be facilities located in the Washington, DC Metropolitan Region.  

2.  Obtain treatment records from the Durham, North Carolina VA Medical Center from 1977 to 2011 and from March 2014 to the present.  Since the older medical records would be in paper form and would have previously been archived, appropriate searches must be made.  If a search for any of the above records indicates that they are unavailable, the Veteran must be advised. 

3.  After the above development is completed, schedule the Veteran for a neurological examination to evaluate the current severity of his service connected chronic cluster headaches.  

4.  Then, readjudicate the claim and if the claims remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




